This cause came on to be heard upon the motion to dismiss the petition in error, and was argued by counsel. On consideration whereof, it is hereby ordered and adjudged by this court, that the motion be, and the same hereby is, sustained for the reason that the petition in error challenges an order of the Public Utilities Commission entered on July 30, 1934, granting a regular certificate of public convenience and necessity, and the motion pleads that that order has been vacated from the records of the Public Utilities Commission subsequent to the filing of the petition in error in this court. It being further represented, in open court, by counsel for the Public Utilities Commission, that the order entered on July 30, 1934, having been mistakenly made and entered, would be expunged from the records of the Public Utilities Commission, it is ordered and adjudged by this court that this proceeding in error be, and the same hereby is, dismissed.
Cause dismissed.
WEYGANDT, C.J., STEPHENSON, JONES, MATTHIAS, BEVIS, ZIMMERMAN and WILKIN, JJ., concur. *Page 626